Citation Nr: 1431741	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-32 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for tooth #9.

2.  Entitlement to service connection for a dental disability (other than tooth #9).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sarcoidosis.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for muscle pain, to include an undiagnosed illness manifested by muscle pain and fibromyalgia.

7.  Entitlement to service connection for a gastrointestinal disability, to include an undiagnosed illness manifested by gastrointestinal symptomatology and gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a chronic skin disability, to include an undiagnosed illness manifested by skin problems.

9.  Entitlement to service connection for a left knee disability, to include an undiagnosed illness manifested by left knee pain.

10.  Entitlement to service connection for a chronic lung disability, to include an undiagnosed illness manifested by shortness of breath.

11.  Entitlement to service connection for fatigue, to include an undiagnosed illness manifested by fatigue.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to November 1998.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2013, the Board remanded the appeal to schedule a videoconference hearing.  The Veteran testified before the undersigned at a videoconference hearing in December 2013.  

For the reasons explained below, the Board is denying an initial compensable rating for service-connected tooth #9 and service connection for headaches.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected tooth #9 is restorable.

2.  The Veteran sustained a closed head injury during a December 1997 motor vehicle accident (MVA); in a September 1999 Administrative Decision, the RO determined that the MVA was a result of the Veteran's own willful misconduct.

3.  The preponderance of the evidence demonstrates that the Veteran's current headaches are proximately due to the December 1997 MVA.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for service-connected tooth #9 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.150, Diagnostic Code 9913 (2013).

2.  Headaches were not incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.159, 3.301; 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations set forth VA's duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Regarding the claim for an increased rating, this claim arose from the Veteran's disagreement with the rating assigned in connection with the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA's duty to notify the Veteran is satisfied with respect to this issue. 

Regarding the claim for service connection for headaches, the notice requirements were met by a July 2006 letter.  The letter notified the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of the evidence he should provide, the evidence VA would attempt to obtain, and how disability ratings and effective dates are determined.  This letter was provided to the Veteran prior to the rating decisions now on appeal.  Accordingly, the duty to notify has also been satisfied with respect to this issue.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and military personnel records.  As explained in the remand portion of this decision, there appears to be some outstanding records from the Social Security Administration (SSA) and some outstanding post-service VA and private treatment records.  The evidence does not indicate, however, that these outstanding records are relevant to the disposition of the claims herein decided.  

Regarding SSA records, a June 2000 SSA decision indicates that the Veteran claimed he was disabled due to residuals of a left hip fracture, broken shoulder, and blood in the brain resulting from a December 1997 MVA.  There is no indication that the underlying SSA records are relevant to the Veteran's claim involving tooth #9.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (only relevant records must be sought pursuant to VA's duty to assist).  Furthermore, as explained below, a compensable rating for the loss of a tooth is only compensable under VA regulations where the loss of the masticatory surface cannot be restored by suitable prosthesis.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The Veteran's testimony and the available medical evidence reflect that tooth #9 is restorable.  See e.g., Board Hearing Transcript (Tr.) at 5.  Therefore, any outstanding post-service VA and private treatment records are irrelevant.  

The Veteran has attributed his headaches to the in-service MVA that occurred in December 1997.  See January 2008 VA examination.  Service treatment records indicate that he sustained a closed head injury during the accident, which resulted in some cognitive impairment.  According to the RO's September 1999 Administrative Decision, the December 1997 MVA was determined to be a result of the Veteran's own willful misconduct.  Hospital records indicate that he was intoxicated with a blood alcohol level of .13 g/dL.  As will be explained below, because the MVA was a result of willful misconduct, service connection for any associated headaches is precluded as a matter of law and any outstanding records are irrelevant.  

The Veteran was evaluated in conjunction with his claims in January 2008.  The VA examiners reviewed the claims file, noted and considered the Veteran's reported symptoms, examined the Veteran, and noted the pertinent findings.  With respect to the claims herein decided, there is no legal basis upon which the claimed benefits may be awarded.  Therefore, any deficiency regarding the January 2008 VA examinations would be of no consequence to the resolution of the claims.  See Golz, 590 F.3d at 1321; Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran was also provided an opportunity to set forth his contentions at a Board hearing conducted in December 2013.  The record reflects that at the hearing the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to fully explain the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.

II.  Disability Rating - Tooth #9

The Veteran's service treatment records indicate that he fell in September 1997 and sustained abrasions to his upper lip.  Tooth #9 was broken in half horizontally.  The Veteran testified that the tooth was repaired, but that it continues to break every couple of years and he has had it repaired multiple times.  See Board Hearing Tr. at 5.  He also testified that he continues to have pain in that area of his mouth.  Id.  In the February 2008 rating decision, the RO granted service connection for tooth #9 and assigned a noncompensable (0 percent) rating effective February 1, 2006.  The Veteran asserts that he is entitled to a higher disability rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009). 

The Veteran's service-connected tooth #9 has been evaluated under Diagnostic Code 9913.  See 38 C.F.R. § 4.150.  Under Diagnostic Code 9913, the criteria for a compensable disability rating are based on whether the lost masticatory surface can or cannot be restored by a suitable prosthesis.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.

Where the lost masticatory surface cannot be restored by a suitable prosthesis, a 10 percent rating is warranted for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating is warranted for the loss of all upper and lower teeth on one side; a 20 percent rating is warranted for the loss of all upper and lower posterior or upper and lower anterior teeth; a 30 percent rating is warranted for the loss of all upper teeth or all lower teeth; a maximum 40 percent disability rating is warranted for the loss of all teeth.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913.

The report of the January 2008 VA examination reflects that the Veteran complained of vague pain in the region of teeth #7-10.  It was noted that root canal therapy had been performed on #7 and #8 without relief of pain.  In addition, #8 had been restored with a porcelain-fused-to-metal (PFM) crown and #9 with a composite restoration of horizontal fracture.  Perio-probing of #7-10 was normal with no sensitivity to hot or cold on percussion.  There was no mobility of the affected teeth.  

In this case, the lay and medical evidence reflects that tooth #9 has been restored; albeit requiring periodic repairs.  Because the tooth is restorable, it does not meet the schedular criteria for a compensable rating.  Furthermore, the evidence demonstrates that the Veteran has not unrestorably lost the masticatory surface for all upper or lower anterior teeth nor for all upper or lower teeth on one side.  Therefore, a higher rating is not warranted under Diagnostic Code 9913.

The Board has considered the applicability of other diagnostic codes pertaining to dental and oral conditions, but finds that no other diagnostic code is applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The evidence does not demonstrate osteomyelitis or osteoradionecrosis; loss, malunion, or nonunion of the mandible or maxilla; limited motion of the temporomandibular articulation; or any loss of the ramus, condyloid processes, or hard palate.  Therefore, Diagnostic Codes 9900-9912 and 9914-9916 are not applicable.  

The Board has also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009). 
In this case, the rating criteria reasonably describe the symptomatology related to the Veteran's service-connected tooth #9.  The Veteran has described having to restore tooth #9 on multiple occasions and having pain and sensitivity in that area of his mouth.  Diagnostic Code 9913 specifically contemplates tooth loss due to dental trauma and considers whether the tooth is restorable.  

For these reasons, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Finally, the Board has considered the United States Court of Appeals for Veterans Claims' (Court's) decision in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In Rice, the Court held that a claim for total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Here, however, the Veteran has not claimed nor does the evidence indicate that he is unemployable due to his service-connected tooth #9.  Accordingly, a claim of entitlement to a TDIU is not deemed to be a component of the current appeal.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, an initial compensable rating for service-connected tooth #9 is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

III.  Service Connection - Headaches

The Veteran testified that he began getting headaches while on active duty, which he treated with Tylenol and ibuprofen.  See Board Hearing Tr. at 22.  He said that his headaches have progressively worsened over the years.  Id. at 23.  During the January 2008 VA examination, he reported that his headaches began during service after a MVA.  It was noted that he sustained a head injury during a 1997 MVA and that his headaches progressively worsened since then.  The VA examiner diagnosed the Veteran with post-traumatic headaches.

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n).

In a September 1999 Administrative Decision, the RO determined that the 1997 MVA was due to the Veteran's own willful misconduct.  Hospital records showed that the Veteran was intoxicated and had a blood alcohol level of .13 g/dL.  It was determined that the accident involved a deliberate or intentional act with knowledge of or wanton disregard of its probable consequences and was considered willful misconduct.  The Veteran filed a notice of disagreement (NOD) and a statement of the case (SOC) was issued; however, he did not perfect an appeal.  Thus, the decision became final and the facts underlying that decision are not presently before the Board.  However, if it is determined that the Veteran's headaches are proximately due to the 1997 MVA, service connection is precluded as a matter of law.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses related to headaches prior to the December 1997 MVA.  Records from DCH Regional Medical Center reflect that the Veteran sustained a closed head injury and lost consciousness during the December 1997 MVA.  Plain film and CT scans demonstrated a contusion to the left forehead with possible mild subarachnoid or subdural hemorrhage.  A May 1998 Report of Medical Examination reflects that his head was clinically normal.  On the Report of Medical History, the Veteran indicated that he had a prior head injury.  He reported that there was blood around his brain that caused a small amount memory loss, but was no longer a problem.  He denied having frequent or severe headaches.  A May 1998 Medical Evaluation Board report reflects that the Veteran continued to report short-term memory deficits, but denied headaches, seizures, or vision changes.  It was noted that he had moderate traumatic brain injury with bilateral bifrontal subdural hematomas with mild mass effect resulting in moderate to mild neurocognitive deficits.  

The January 2008 VA examiner reviewed the claims file, including the pertinent medical history listed above.  The examiner also considered the Veteran's assertions that he began having headaches after the in-service MVA.  The examiner diagnosed the Veteran with post-traumatic headaches.  

As a lay person, the Veteran is competent to describe his in-service injury and his symptoms both during and after service, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, headaches are capable of lay observation.  Although the contemporaneous medical evidence does not indicate the Veteran had headaches following the 1997 MVA, the Board finds that the Veteran's reports to the VA examiner that his headaches began after the MVA are both competent and credible.  Furthermore, the VA examiner diagnosed the Veteran with "post-traumatic" headaches based on the above-described history.  For these reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's headaches are proximately due to the 1997 MVA. 

Because the preponderance of the evidence demonstrates that the Veteran's current headaches are proximately due to the 1997 MVA, which was a result of his willful misconduct, service connection must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 (1991).


ORDER

A compensable rating for service-connected tooth #9 is denied.

Service connection for headaches is denied.


REMAND

A remand is necessary to ascertain the current nature and etiology of the claimed disabilities remaining on appeal.  All outstanding VA and non-VA treatment records should also be obtained on remand.

The Veteran asserts that many of his claimed disabilities are presumptively related to service in the Persian Gulf.  See June 2006 Statement in Support of Claim.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013).  The evidence reflects that the Veteran had naval service on the USS Hewitt in the Arabian Gulf (i.e., Persian Gulf) during the Persian Gulf War.  Therefore, the Veteran is considered a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 should be considered in adjudicating his claims.  The February 2008 rating decision and the August 2009 SOC failed to discuss these provisions.  Therefore, on remand, the Veteran should be provided notice of the applicable law and regulations and the provisions should be considered in the readjudication of the claims.

Regarding service connection for a dental condition other than tooth #9, the Veteran claimed that he injured his lips and teeth during an in-service fall.  See July 2006 Statement in Support of Claim.  In adjudicating the claim, the RO considered the Veteran's complaints of chronic complaints in his gums, upper lip, and front four teeth, but only granted service connection for tooth #9.  See February 2008 Rating Decision.  In a May 2008 Statement in Support of Claim, the Veteran stated that he disagreed with the decision because more than one tooth was affected, as well as the surrounding tissues.  The RO interpreted this statement as an NOD with the rating assigned for tooth #9; however, the Board interprets the statement as also an NOD with the implicit denial of service connection for a dental condition other than tooth #9.  The Court has held that an unprocessed NOD should be remanded, not referred, to the AOJ for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a Statement of the Case to the Veteran addressing the claim of entitlement to service connection for a dental condition other than tooth #9.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over this issue in the absence of a timely substantive appeal.

2.  Obtain the SSA records pertinent to any claim filed by the Veteran for Social Security disability benefits, including copies of the medical records relied upon concerning that claim.  All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to identify the provider(s) of any additional treatment or evaluation he has received for his left knee, skin, gastrointestinal problems, fatigue, fibromyalgia, sleep apnea, sarcoidosis, and shortness of breath, which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  Specifically this should include:  a) the provider that diagnosed him with GERD in May 2000; b) the provider who diagnosed him with fibromyalgia in 1999; c) the provider who diagnosed him with sleep apnea in 2005; d) any relevant treatment or evaluation by Drs. P.G. and E.S (see his January 2005 statement), and Madison Family Care.

All requests and responses must be clearly documented in the Veteran's claims file and the Veteran must be notified of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain any outstanding treatment records for the Veteran from the Birmingham and Tuscaloosa VA Medical Centers and the VA Community Based Outpatient Clinics in Madison and Huntsville, dated since November 1998.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

5.  After the development requested in items (2) - (4) is completed, schedule the Veteran for appropriate VA examinations to assess the nature and etiology of his claimed sarcoidosis, sleep apnea, muscle pain/fibromyalgia, gastrointestinal disorder/GERD, skin disability, left knee disability, lung disability/shortness of breath, and fatigue.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's electronic folder) should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review. 

After examining the Veteran, and considering his pertinent medical history and competent lay statements regarding observable symptomatology, the examiner should respond to the following:

a) Sarcoidosis:  Confirm whether the Veteran has a diagnosis of sarcoidosis.  If so, is it at least as likely as not (50 percent or greater probability) that the disability manifested during service, within one year of discharge, or is otherwise a related to service?  In rendering this opinion, the examiner should consider and discuss the positive purified protein derivative (PPD) test in May 1998, and the Veteran's lay assertions regarding asbestos exposure and environmental exposures from deck grinding during service.  See Board Hearing Tr. at 6-7.

b) Sleep Apnea:  Confirm whether the Veteran has a diagnosis of sleep apnea.  If so, is it at least as likely as not (50 percent or greater probability) that the disability manifested during service or is otherwise a related to service?  In rendering this opinion, the examiner should consider and discuss the Veteran's lay assertions that he was told he snored and stopped breathing in his sleep and that he suffered from daytime drowsiness.  See Board Hearing Tr. at 25-26.


c) Muscle Pain/Fibromyalgia:

i) State whether a diagnosis of fibromyalgia is warranted.

ii) State whether any of the Veteran's complaints of muscle pain (claimed as fibromyalgia) are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should consider and discuss the Veteran's lay assertions that he had muscle pains during service.  See Board hearing Tr. at 21.  

iii).  Alternatively, if any of the Veteran's muscle pain cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's muscle pain is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

d) Gastrointestinal Disability/GERD:  

i) State whether any of the Veteran's gastrointestinal symptoms are attributable to a known structural gastrointestinal disorder.  With respect to each identified structural gastrointestinal disorder, is it at least as likely as not (50 percent probability or greater)) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should consider and discuss the Veteran's in-service diagnosis of viral gastroenteritis in March 1995, and his lay assertions that he had experienced nausea, vomiting, and reflux during service.  See Board hearing Tr. at 17.  

ii) Alternatively, if any of the Veteran's gastrointestinal symptoms cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's gastrointestinal symptoms are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

e) Skin Disability:

i) State whether any of the Veteran's skin complaints are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should consider and discuss the Veteran's in-service treatment for tinea cruris in April 1995.  

ii) Alternatively, if any of the Veteran's skin complaints cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's skin complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

f) Left Knee Disability:

i) State whether the Veteran's left knee complaints are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should consider and discuss the Veteran's lay assertions that he fell when a hose hit him during a refueling exercise in 1996.  See Board Hearing Tr. at 12.  

ii) Alternatively, if any of the Veteran's left knee complaints cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's left knee complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

g) 
Lung Disability/Shortness of Breath:

i) State whether the Veteran's complaints of shortness of breath are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  In rendering this opinion, the examiner should consider and discuss the following:  the Veteran's in-service treatment with Albuterol; the May 1998 positive PPD test; and the Veteran's lay assertions that he was exposed to asbestos and other environmental hazards from deck grinding during his naval service.  See Board Hearing Tr. at 7.  

ii) Alternatively, if any of the Veteran's shortness of breath cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's shortness of breath is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

h) Fatigue:

	i) State whether the Veteran's complaints of fatigue are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  
ii) Alternatively, if any of the Veteran's fatigue cannot be attributed to a known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's fatigue is found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

The examiner must provide a complete rationale for all opinions and conclusions reached, supported by specific references to the pertinent evidence, including the Veteran's lay assertions.  If the examiner is unable to provide an opinion without resorting to mere speculation, he or she must provide a detailed explanation as to why such an opinion cannot be provided.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claims in light of all pertinent evidence and legal authority.  The AOJ must specifically consider and discuss the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, as appropriate.  If any benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative an appropriate Supplemental Statement of the Case that includes citation to and discussion of 38 U.S.C.A § 1117 and 38 C.F.R. § 3.317, as well as clear reasons and bases for all determinations.  The Veteran and his representative must be afforded an appropriate time period to respond before the claims file is returned to the Board for further appellate consideration.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Sonnet Bush
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


